EXHIBIT 10.1

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”), effective as of May 22, 2006, is by
and between LTC Properties, Inc., a corporation organized under the laws of the
State of Maryland (“LTC” or the “Company”), and Wendy Simpson (“Executive”).

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:

1.             Appointment, Title and Duties.  LTC hereby employs Executive to
serve as its President, Chief Operating Officer, Chief Financial Officer and
Treasurer.  In such capacity, Executive shall report to the Chief Executive
Officer of the Company, and shall have such duties, powers and responsibilities
as are customarily assigned to a President, Chief Operating Officer, Chief
Financial Officer and Treasurer of a publicly held corporation, but shall also
be responsible to the Board of Directors and to any committee thereof.  In
addition, Executive shall have such other duties and responsibilities as the
Chief Executive Officer may assign her, with her consent, including serving with
the consent or at the request of the Chief Executive Officer as an officer or on
the board of directors of affiliated corporations.

2.             Term of Agreement.  The term of this Agreement shall commence as
of the date hereof and shall extend such that at each and every moment of time
hereafter the remaining term shall be three years.

3.             Acceptance of Position.  Executive accepts the position of
President, Chief Operating Officer, Chief Financial Officer and Treasurer, and
agrees that during the term of this Agreement she will faithfully perform her
duties and, except as expressly approved by the Board of Directors of LTC, will
devote substantially all of her business time to the business and affairs of
LTC, and will not engage, for her own account or for the account of any other
person or entity, in a business which competes with LTC.  It is acknowledged and
agreed that Executive may serve as an officer and/or director of companies in
which LTC owns voting or non-voting stock.  In addition, it is acknowledged and
agreed that Executive may, from time to time, serve as a member of the board of
directors of other companies, in which event the Board of Directors of LTC must
expressly approve such service pursuant to a Board resolution maintained in the
Company’s minute books.  Any compensation or remuneration which Executive
receives in consideration of her service on the board of directors of other
companies shall be the sole and exclusive property of Executive, and LTC shall
have no right or entitlement at any time to any such compensation or
remuneration.

4.             Salary and Benefits.  During the term of this Agreement:

(a)           LTC shall pay to Executive a base salary at an annual rate of not
less than Three Hundred Fifty Thousand Dollars ($350,000) per annum (“Base
Salary”), paid in approximately equal installments at intervals based on any
reasonable Company policy.  LTC agrees from time to time to consider increases
in such base salary in the discretion of the Board of Directors.  Any increase,
once granted, shall automatically amend this Agreement to provide that
thereafter Executive’s base salary shall not be less than the annual amount to
which such base salary has been increased.


--------------------------------------------------------------------------------




 

(b)           Executive shall participate in all health, retirement,
Company-paid insurance, sick leave, disability, expense reimbursement and other
benefit programs which LTC makes available to any of its senior executives, and
shall be eligible for bonuses in the discretion of the Board of Directors.

(c)           Executive shall be entitled to reasonable vacation time, not less
than four (4) weeks per year, provided that not more than two (2) weeks of such
vacation time may be taken consecutively without prior notice to and
non-objection by the Compensation Committee of the Board of Directors or, if
there is no Compensation Committee, the Board of Directors.

5.             Certain Terms Defined.  For purposes of this Agreement:

(a)           Executive shall be deemed to be “disabled” if a physical or mental
condition shall occur and persist which, in the written opinion of a licensed
physician selected by the Board of Directors in good faith, has rendered
Executive unable to perform the duties set forth in Section 1 hereof for a
period of sixty (60) days or more and, in the written opinion of such physician,
the condition will continue for an indefinite period of time, rendering
Executive unable to return to her duties;

(b)           A termination of Executive’s employment by LTC shall be deemed for
“Cause” if, and only if, it is based upon (i) conviction of a felony;
(ii) material disloyalty to the Company such as embezzlement, misappropriation
of corporate assets or, except as permitted pursuant to Section 3 of this
Agreement, breach of Executive’s agreement not to engage in business for another
enterprise of the type engaged in by the Company; or (iii) the engaging in
unethical or illegal behavior which is of a public nature, brings LTC into
disrepute, and result in material damage to the Company.  The Company shall have
the right to suspend Executive with pay, for a reasonable period to investigate
allegations of conduct which, if proven, would establish a right to terminate
this Agreement for Cause, or to permit a felony charge to be tried.  Immediately
upon the conclusion of such temporary period, unless Cause to terminate this
Agreement has been established, Executive shall be restored to all duties and
responsibilities as if such suspension had never occurred;

(c)           A resignation by Executive shall not be deemed to be voluntary and
shall be deemed to be a resignation with “Good Reason” if it is based upon (i) a
diminution in Executive’s title, duties, or salary; (ii) a reduction in benefits
which is not part of an across-the-board reduction in benefits of all senior
executive personnel; (iii) a direction by the Board of Directors that Executive
report to any person or group other than the Chief Executive Officer or the
Board of Directors, or (iv) a geographic relocation of Executive’s place of work
a distance for more than seventy-five (75) miles from LTC’s offices located at 
31365 Oak Crest Drive, Suite 200, Westlake Village, CA  91361;

(d)           “Affiliate” means with respect to any Person, a Person who,
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control, with the Person specified;

2


--------------------------------------------------------------------------------




 

(e)           “Base Salary” means, as of any date of termination of employment,
the highest base salary of Executive in the then current fiscal year or in any
of the last four fiscal years immediately preceding such date of termination of
employment;

(f)            “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act;

(g)           A “Change in Control” occurs if:

(i)            Any Person or related group of Persons (other than Executive and
her Related Persons, the Company or a Person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 30% or more of the combined voting power of the Company’s
then outstanding securities; or

(ii)           The stockholders of the Company approve a merger or consolidation
of the Company with any other corporation (or other entity), other than a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 66-2/3% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires 30% or more of the combined voting power of the
Company’s then outstanding securities shall not constitute a Change in Control;
or

(iii)          The Stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; or

(iv)          A majority of the members of the Board of Directors of the Company
cease to be Continuing Directors;

(h)           “Code” means the Internal Revenue Code of 1986, as amended.

(i)            “Continuing Directors” means, as of any date of determination,
any member of the Board of Directors who (i) was a member of such Board of
Directors on the date of the Agreement or (ii) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election.

(j)            “Exchange Act” means the Exchange Act of 1934, as amended.

(k)           “Person” means any individual, corporation, partnership, limited
liability company, trust, association or other entity.

3


--------------------------------------------------------------------------------




 

(l)            “Related Person” means any immediate family member (spouse,
partner, parent, sibling or child whether by birth or adoption) of the Executive
and any trust, estate or foundation, the beneficiary of which is the Executive
and/or an immediate family member of the Executive.

6.             Certain Benefits Upon Termination.  Executive’s employment shall
be terminated upon the earlier of (i) the voluntary resignation of Executive
with or without Good Reason; (ii) Executive’s death or permanent disability; or
(iii) upon the termination of Executive’s employment by LTC for any reason at
any time.  In the event of such termination, the below provisions of this
Section 6 shall apply, and in the event of a Change of Control, whether or not
Executive’s employment is terminated thereby, Section 6(b) shall apply, and in
the event of a Change in Control, whether or not Executive’s employment is
terminated thereby, Section 6(b) shall apply.

(a)           If Executive’s employment by LTC terminates for any reason other
than as a result of (i) a termination for Cause, or (ii) a voluntary resignation
by Executive without a Good Reason, or (iii) a Change in Control of the Company,
then LTC shall pay Executive a lump sum severance payment equal to two times her
Base Salary; provided that if employment terminates by reason of Executive’s
death or disability, then such salary shall be paid only to the extent the
Company has available “key man” life, disability or similar insurance relating
to the death or disability of Executive;

(b)           Upon a Change in Control of the Company whether or not Executive’s
employment is terminated thereby, in lieu of the severance payment described in
Section 6(a) above, LTC shall pay Executive a lump sum severance payment in cash
equal to $3.0 million, and all stock options and/or restricted stock shall
automatically vest concurrently upon a Change in Control, notwithstanding any
prior existing vesting schedule;

(c)           If Executive’s employment by LTC terminates for any reason, except
for LTC’s termination of Executive’s employment for Cause or a voluntary
resignation by Executive without a Good Reason, LTC shall offer to Executive the
opportunity to participate in all Company-provided medical and dental plans to
the extent Executive elects and remains eligible for coverage under COBRA and
for a maximum period of eighteen (18) months at Company expense; provided,
however, in the event Executive’s employment by LTC terminated upon a Change in
Control of the Company, then Executive shall not be given the opportunity to
participate in any of such medical and dental plans, except to the extent
required by law;

(d)           In the event that Executive’s employment terminates by reason of
her death, all benefits provided in this Section 6 shall be paid to her estate
or as her executor shall direct, but payment may be deferred until Executive’s
executor or personal representative has been appointed and qualified pursuant to
the laws in effect in Executive’s jurisdiction of residence at the time of her
death;

(e)           LTC shall make all payments pursuant to the foregoing subsections
(a) through (d) within seven (7) days following the date of termination of
Executive’s employment or consummation of a Change in Control of the Company, as
applicable;

4


--------------------------------------------------------------------------------




 

(f)            Notwithstanding the foregoing, LTC shall have no liability under
this Section if Executive’s employment pursuant to this Agreement is terminated
by LTC for Cause or by Executive without a Good Reason; provided, however, that
if Executive’s employment pursuant to this Agreement is terminated by LTC for
Cause or by Executive without a Good Reason at any time after a Change of
Control which did not result in Executive’s employment being terminated, such
post-Change of Control termination by LTC for Cause or by Executive without a
Good Reason shall not affect in any way Executive’s entitlement to the lump sum
severance payment described in Section 6(b) above or any other rights, benefits
or entitlements to which Executive may be entitled as a result of such Change of
Control;

(g)           Gross-Up.

(i)            If it shall be determined that any payment, distribution or
benefit received or to be received by Executive from the Company (whether
payable pursuant to the terms of this Agreement or any other plan, arrangements
or agreement with the Company or a Affiliate (as defined above) (“Payments”))
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then Executive shall be entitled to receive an additional payment
(the “Excise Tax Gross-Up Payment”) in an amount such that the net amount
retained by Executive, after the calculation and deduction of any Excise Tax on
the Payments and any federal, state and local income taxes and excise tax on the
Excise Tax Gross-Up Payment provided for in this Section 6(g), shall be equal to
the Payments.  In determining this amount, the amount of the Excise Tax Gross-Up
Payment attributable to federal income taxes shall be reduced by the maximum
reduction in federal income taxes that could be obtained by the deduction of the
portion of the Excise Tax Gross-Up Payment attributable to state and local
income taxes.  Finally, the Excise Tax Gross-Up Payment shall be reduced by
income or excise tax withholding payment made by the Company or any affiliate of
either to any federal, state or local taxing authority with respect to the
Excise Tax Gross-Up Payment that was not deducted from compensation payable to
Executive.

(ii)           All determinations required to be made under this Section 6(g),
including whether and when an Excise Tax Gross-Up Payment is required and the
amount of such Excise Tax Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, except as specified in Section 6(g)(i) above,
shall be made by the Company’s independent auditors (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and
Executive.  Such determination of tax liability made by the Accounting Firm
shall be subject to review by Executive’s tax advisor and, if Executive’s tax
advisor does not agree with such determination reached by the Accounting Firm,
then the Accounting Firm and Executive’s tax advisor shall jointly designate a
nationally recognized public accounting firm, which shall make such
determination.  All reasonable fees and expenses of the accountants and tax
advisors retained by either Executive or the Company shall be borne by the
Company.  Any Excise Tax Gross-Up Payment, as determined pursuant to this
Section 6(g), shall be paid by the Company to Executive within five days after
the receipt of such determination.  Any determination by a jointly designated
public accounting firm shall be binding upon the Company and Executive.

5


--------------------------------------------------------------------------------




 

(iii)          As a result of the uncertainty in the application of Subsection
4999 of the Code at the time of the initial determination thereunder, it is
possible that Excise Tax Gross-Up Payments will not have been made by the
Company that should have been made consistent with the calculations required to
be made hereunder (“Underpayment”).  In the event that Executive thereafter is
required to make a payment of any Excise Tax, any such Underpayment calculated
in accordance with and in the same manner as the Excise Tax Gross-Up Payment in
Section 6(g)(i) above shall be promptly paid by the Company to or for the
benefit of Executive.  In the event that the Excise Tax Gross-Up Payment exceeds
the amount subsequently determined to be due, such excess shall constitute a
loan from the Company (together with interest at the rate provided in Section
1274(b)(2)(B) of the Code).

7.             Tax Liability Loan.  Upon a Change in Control of the Company,
whether or not Executive’s employment is terminated as a result thereof, the
Company shall offer Executive an unsecured loan in the amount necessary to fund
Executive’s tax liability arising from the accelerated vesting of restricted
shares held by Executive, if any.  Such loan shall be due, in full, in ten (10)
years from the date made and shall bear interest at the then-current Applicable
Federal Rate (the minimum rate necessary to avoid “unstated interest” under
Section 7872 of the Code) with interest payments to be paid to the Company
annually.  Such loan shall be evidenced by a promissory note signed by, and with
full recourse to, Executive.

8.             Indemnification.  LTC shall indemnify Executive and hold her
harmless from and against all claims, actions, losses, damages, expense or
liabilities (including expenses of defense and settlement) (“Claim”) based upon
or in any way arising from or connected with her employment by LTC, to the
maximum extent permitted by law.  To the extent permitted by law, LTC shall
advance to Executive any expenses necessary in connection with the defense of
any Claim which is brought if indemnification cannot be determined to be
available prior to the conclusion of, or the investigation of, such Claim.  The
parties hereto agree that each understands and has understood that
notwithstanding the above-stated provisions, nothing herein shall require LTC to
hold harmless or indemnify Executive with respect to any Claim which is brought
or asserted against Executive by LTC.  LTC shall investigate in good faith the
availability and cost of directors’ and officers’ insurance and shall include
Executive as an insured in any directors and officers insurance policy of such
insurance it maintains.

9.             Attorney Fees.  In the event that any action or proceeding is
brought to enforce the terms and provisions of this Agreement, the prevailing
party shall be entitled to recover reasonable attorney fees.

10.           Notices.  All notices and other communications provided to either
party hereto under this Agreement shall be in writing and delivered by certified
or registered mail to such party at its/her address set forth below its/her
signature hereto, or at such other address as may be designated with postage
prepaid, shall be deemed given when received.

6


--------------------------------------------------------------------------------




 

11.           Construction.  In constructing this Agreement, if any portion of
this Agreement shall be found to be invalid or unenforceable, the remaining
terms and provisions of this Agreement shall be given effect to the maximum
extent permitted without considering the void, invalid or unenforceable
provisions.  In construing this Agreement, the singular shall include the
plural, the masculine shall include the feminine and neuter genders as
appropriate, and no meaning in effect shall be given to the captions of the
sections in this Agreement, which are inserted for convenience of reference
only.

12.           Headings.  The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

13.           Governing Law.  The provisions of this Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
California as at the time in effect.

14.           Entire Agreement.  This Agreement constitutes the entire agreement
and supersedes all other prior agreements (including the Prior Employment
Agreement) and undertakings, both written and oral, among Executive and the
Company, with respect to the subject matter hereof.

IN WITNESS WHEREOF, this Agreement shall be effective as of the date specified
in the first paragraph of this Agreement.

Signed May 22, 2006

LTC PROPERTIES, INC., a Maryland corporation

 

 

 

 

 

 

 

 

 

Signed May 22, 2006

 

/s/ Andre Dimitriadis

 

 

Andre C. Dimitriadis

 

 

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

 

Signed May 30, 2006

By:

/s/ Timothy J. Triche

 

 


COMPENSATION COMMITTEE REPRESENTATIVE

 

 

 

 

 

 

 

 

 

Signed June 2, 2006

 

/s/ Wendy Simpson

Address:     5235 Linwood Drive

 


WENDY SIMPSON

Los Feliz, CA  90027

 

 

 

7


--------------------------------------------------------------------------------